DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(a) rejection on claims 1-8 and 15-19 is hereby withdrawn and previous 112(b) rejection on claim 7 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation (i) "wherein a moisture content of the intravaginal formulation is below 5% by weight with respect to the weight of the intravaginal formulation”.  This means that the intravaginal formulation can contain water as long as the amount is below 5 wt.% (see [0039] of the US-PGPUB (US 2021/0030674 A1) of present application where applicant state that the moisture content typically refers to the total amount of water).  Yet, in claim 1, applicant recite another limitation (ii) that the intravaginal formulation does not comprise an organic or inorganic solvent system.  Since water is an inorganic solvent system, the second limitation (ii) is contradicting the first limitation (i), thus rendering the scope of instant claim 1 indefinite.
Instant rejection can be overcome by changing “inorganic solvent” to --- non-aqueous inorganic solvent ---.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pauletti et al (US 2004/0005345 A1) in view of Kraft et al (US 2012/0111324 A1).
Pauletti teaches (abstract) an improved intravaginal formulation for transmucosal vaginal delivery of bisphosphonates (instant active agent of claim 3, a chemical agent) for the treatment of osteoporosis and related bone/skeleton diseases.  In its Example 11, Pauletti teaches vaginal powder (containing bisphosphonate) which can be delivered by spraying.  The vaginal powder is prepared by dissolving hydroxypropyl methylcellulose (instant thickening agent of claim 6) in water with heat.  The mixture is slightly cooled and the bisphosphonate is added.  The mixture is then lyophilized (i.e., freeze-dried) to evaporate water.  Pauletti’s vaginal powder formulation of Example 11 does not comprise an organic solvent or non-aqueous inorganic solvent system.  The formulation also does not contain carrageenan.
Pauletti does not explicitly teach using propellant together with its dry powder composition.  However, as evidenced by Kraft et al ([0074]), it is known in the art that by utilizing a propellant for drug dispersal, one can increase the dry powder drug payload.  It would have been obvious to one skilled in the art to use a propellant together with Pauletti’s vaginal powder composition with a reasonable expectation of increasing the bisphosphonate payload.  Thus, Pauletti in view of Kraft renders obvious instant claims 1-3, 5 and 6.
With respect to instant claim 7, as discussed above, in Pauletti, the vaginal powder mixture is freeze-dried to remove water.  Instant range (below 5%) for the moisture content would have been obvious to one skilled in the art because one skilled in the art would have been motivated to keep the moisture content as low as possible so as to prevent agglomeration of the dry powder (to be sprayed).  Thus, Pauletti in view of Kraft renders obvious instant claim 7.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pauletti et al (US 2004/0005345 A1) in view of Kraft et al (US 2012/0111324 A1) as applied to claim 1 above, and further in view of Rishi (US 2015/0157674 A1).
Pauletti in view of Kraft does not teach the use of herbal extract.  However, as evidenced by Rishi (claim 10), herbal extract, such as aloe vera extract, is well known in the art as a vaginal conditioning agent.  It would have been obvious to one skilled in the art to add aloe vera extract (herbal extract) into Pauletti’s vaginal powder formulation with a reasonable expectation of giving conditioning or moisturizing effect to the vagina.  Thus, Pauletti in view of Kraft and further in view of Rishi renders obvious instant claim 4.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pauletti et al (US 2004/0005345 A1) in view of Kraft et al (US 2012/0111324 A1) as applied to claim 1 above, and further in view of Tolcheyev et al (WO 2017/069721 A1).
Pauletti does not explicitly teach instant range for the particle sizes of the dry powder composition.  Tolcheyev teaches (pg.11, lines 21-24) that dry insufflation powder composition which can be used in a spray form to be delivered to the vagina should have an average particle size of smaller than 10 m in order for the therapeutic agents to be directed mostly to the vagina.  Thus, it would have been obvious to one skilled in the art to keep the average particle size of Pauletti’s vaginal powder to 10 m or less so as to ensure that the bisphosphonates are directed mostly to the vagina.  The range of 10 m or less overlaps with instant range of less than 150 m, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, supra.  Thus, Pauletti in view of Kraft and further in view of Rishi renders obvious instant claim 8.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pauletti et al (US 2004/0005345 A1) in view of Kraft et al (US 2012/0111324 A1) as applied to claim 2 above, and further in view of Fadanelli et al (abstract for “Combining bisphosphonates with hormone therapy for postmenopausal osteoporosis”, Treat Endocrinol. Vol.3(6) (2004) pg.361-369).
As discussed above, Pauletti’s teaches an intravaginal formulation containing bisphosphonates.  Pauletti does not explicitly teach that its intravaginal formulation contain at least one hormone.  However, Fadanelli teaches (see abstract) that combining bisphosphonates with hormone therapy may offer an additional benefit to women who either continue to lose bone mass despite taking estrogen or who need estrogen to control postmenopausal symptoms.  It would have been obvious to one skilled in the art to use the combination of bisphosphonates and hormone(s) in Pauletti’s intravaginal formulation with a reasonable expectation of offering an additional benefit to women who either continue to lose bone mass despite taking estrogen or who need estrogen to control postmenopausal symptoms as taught by Fadanelli.  Thus, Pauletti in view of Kraft and further in view of Fadanelli renders obvious instant claim 16.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pauletti et al (US 2004/0005345 A1) in view of Kraft et al (US 2012/0111324 A1) as applied to claim 2 above, and further in view of  Bermudez-Bejarano et al (“Prophylaxis and antibiotic therapy in management protocols of patients treated with oral and intravenous bisphosphonates”, Journal of Clinical and Experimental Dentistry, vol.9(1) (2017), pg.141-149).
As discussed above, Pauletti teaches an intravaginal formulation containing bisphosphonates.  Pauletti does not explicitly teach that its intravaginal formulation contains one of the active agents listed in claim 17.  Bermudez-Bejarano teaches that osteonecrosis of the jaw (MRONJ) linked to bisphosphonate treatment (i.e., a side effect of bisphosphonate treatment) has specific characteristics that render its therapeutic management challenging for clinicians (see abstract).  In patients treated with oral and intravenous bisphosphonate without chemotherapy-associated osteonecrosis of the jaw (MRONJ), antibiotic prophylaxis prior to oral surgery is an important tool to avoid osteonecrosis and promote healing of the affected area (abstract).  It would have been obvious to one skilled in the art to use antibiotics together with bisphosphonates in Pauletti’s intravaginal formulation with a reasonable expectation of preventing MRONJ prior to any oral surgery as taught by Bermudez-Bejarano.  Thus, Pauletti in view of Kraft and further in view of Bermudez-Bejarano renders obvious instant claim 17. 
Claims 1-3, 5-8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (“Spray-dried powders enhance vaginal siRNA delivery by  potentially modulating the mucus molecular sieve structure”, International Journal of Nanomedicine, vol.10 (2015), pg.5383-5396) in view of Kraft et al (US 2012/0111324 A1).
 Wu teaches (abstract) that vaginal small interfering RNA (siRNA – instant biological active agent of claim 3 as well as instant gene-based therapeutic of claim 17) delivery provides a promising strategy for the prevention and treatment of vaginal diseases (instant disease associated with a vagina).  Wu teaches (abstract and Table 1) the preparation of spray-dried powders containing siRNA loaded particles (E80/CS-siRNA) with Pluronic F127 (instant thickening agent), HPMC (instant thickening agent) and mannitol as carriers.  Highly dispersed dry powders with diameters of 5-15 m were produced.  Wu These powders were administered in-vivo rat vaginas (pg.5386, see under “In vivo delivery of siRNA in the rat vaginal tract”). Wu’s spray-dried powder composition does not comprise an organic solvent or non-aqueous inorganic solvent system (it uses water as the dissolution medium), and the composition also does not contain carrageenan.  With respect to instant moisture content limitation (below 5 wt.%), in Wu’s spray drying process, the inlet and outlet temperatures were 120oC and 65oC, respectively, and Wu also states that the liquids were atomized into fine mist (see pg.5384, under “Preparation of nanoparticle-loaded spray-dried powders”).  Thus, the Examiner believes that instant moisture content limitation is impliedly taught by Wu.   
Thus, Wu teaches claims 1-3, 5-8, 15 and 17 except for  instant propellant.  As evidenced by Kraft et al ([0074]), it is known in the art that by utilizing a propellant for drug dispersal, one can increase the dry powder drug payload.  It would have been obvious to one skilled in the art to employ a propellant in delivering Wu’s spray-dried siRNA powders with a reasonable expectation of increasing the siRNA payload.  Thus, Wu in view of Kraft renders obvious instant claims 1-3, 5-8, 15 and 17.
Response to Arguments
With respect to instant 103 rejections over Pauletti in view of Kraft, applicant argue that Pauletti’s Example 11 is non-enabling because one of ordinary skill in the art cannot follow it to dissolve HPMC in a composition.  Applicant thus argue that Pauletti’s Example 11 cannot form the basis of a proper obviousness rejection since it cannot be followed and thus not enabled.  Specifically, applicant argue that the inventor of the present application attempted to dissolve HPMC per the disclosure in Pauletti’s Example 11 but was unable to do so.  Applicant also argue that the inventor attempted two different strategies to dissolve HPMC, but neither was successful and the step 1 in Pauletti’s Example 11 could not be reproduced. According to the declaration, adding bisphosphonate would not help dissolve HPMC.  Applicant thus argue that one of ordinary skill in the art, attempting to reproduce Example 11, would not have sufficient guidance as to how to make it work to dissolve HPMC so that it could then be modified in a manner which resulted in the present invention.  Applicant further argue that Handbooks of Pharmaceutical Excipients (“Tab A”) indicates that HPMC is not soluble in hot water, but it may be soluble in water/alcohol or water/acetone solutions or other organic solvents.  Applicant thus argue that even if one of ordinary skill in the art were to disregard Pauletti’s direction when trying to reproduce Example 11, he/she would be motivated to add water and/or organic solvent to try to get HPMC to dissolve, which would lead away from the present invention.  Applicant thus argue that the asserted combination of references cannot render the pending claims obvious or lead one skilled in the art to the present invention.
However, applicant’s such arguments are found to be unpersuasive for the following reasons.  In the last two paragraphs on pg.327, Tab A states that aqueous solutions (of HPMC) are “most commonly prepared”, which indicates that one skilled in the art should be able to prepare an aqueous solution of HPMC.  Besides, the last paragraph of pg.327 of Tab A provides direction as to how to prepare aqueous solutions of HPMC.  On pg.326 (under section 7), Tab A teaches that lower viscosity grades (of HPMC) are used in aqueous film-coating solutions and gives concentrations of 0.45-1.0 wt.% of HPMC that are used for eye-drops and 0.1 wt.% of HPMC that are used in liquid nasal formulations (see the second paragraph in the left-hand column on pg.327).  Further in Table II (pg.328), Tab A lists the different viscosity grades of HPMC.  The Examiner notes that the first test in the 132 declaration disregards the teachings of Tab A in preparing an aqueous solution of HPMC, which is to gradually add HPMC to hot water under continuous stirring and then to cool it down (see also the internet page https://www.celotech.com/technology/how-to-dissolve-hpmchydroxypropyl-methyl-cellulose-correctly-what-is-the-specific-methods.html#:~:text=Adding%201%2F3%20or%202,continued%20to%20cool%20the%20mixture. on how to dissolve HPMC in water).  The Examiner also notes that only one concentration (2%) of HPMC was used in both tests in the declaration when Tab A clearly indicates that HPMC of concentration range of 0.1-1.0 wt.% should be used.  Finally, the Examiner notes that a mid-level viscosity range HPMC was used instead of lower level viscosity as taught by Tab A also.  Therefore, it is the Examiner’s position that the fact that applicant were not successful in dissolving HPMC in water does not render Pauletti’s Example 11 non-enabling. The Examiner believes that dissolving HPMC in water is well known to one of ordinary skill in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        September 10, 2022